Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted an order unsealing the criminal court records of defendant Shirley Jones. Those records are relevant to plaintiff’s affirmative defense of arson in the civil action brought by defendants Thomas Jones and Shirley Jones in Federal court. That action placed in issue the *968criminal court records of defendant Shirley Jones, and therefore she waived the privilege conferred by CPL 160.50 (see, Wright v Snow, 175 AD2d 451, lv dismissed 79 NY2d 822; Lundell v Ford Motor Co., 120 AD2d 575). (Appeal from Order of Supreme Court, Erie County, Howe, J.—Unseal Records.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ. (Filed May 30, 1995.)